Citation Nr: 0818772	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-21 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2003, for service connection for chloracne.   
 
2.  Entitlement to an effective date earlier than August 21, 
2003, for service connection for acneiform facial scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
granted service connection and a 30 percent rating for 
chloracne, effective August 21, 2003, and granted service 
connection and a 30 percent rating for acneiform facial 
scarring (associated with chloracne), effective August 21, 
2003.  


FINDINGS OF FACT

1.  On August 21, 2003 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for chloracne.  

2.  The RO subsequently granted service connection for 
chloracne, effective August 21, 2003.  

3.  On August 21, 2003 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for acneiform facial scarring 
(claimed as chloracne).  

4.  The RO subsequently granted service connection for 
acneiform facial scarring, effective August 21, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
21, 2003, for service connection for chloracne, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

2.  The criteria for an effective date earlier than August 
21, 2003, for service connection for acneiform facial 
scarring, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in September 2003, December 2004, February 
2005, and February 2007 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  The 
February 2007 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in May 2006.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; lay statements; 
articles submitted by the veteran; photographs submitted by 
the veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; lay statements; articles 
submitted by the veteran; photographs submitted by the 
veteran; and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The veteran served on active duty from July 1968 to July 
1970.  He received various decorations evidencing combat 
including the Combat Action Ribbon.  His DD-214 also shows 
that he was awarded decorations indicating Vietnam service.  

The veteran's service medical records show that he was 
treated for skin problems on several occasions during 
service.  An August 1968 treatment entry noted that the 
veteran complained of a rash.  The assessment referred to 
another disorder.  A June 1969 entry noted that he complained 
of a rash on his back and chest.  It was reported that he had 
been treated previously with Calamine lotion.  A July 1969 
entry indicated that the veteran returned to see about his 
rash.  He stated that he could not get sun due to his duties.  
The assessment was a mild, sweat, rash.  An October 1969 
entry reported that the veteran was seen for foot problems.  
It was noted that he was given light duty for two days with 
no boots.  Another October 1968 entry indicated that the 
veteran had a foot problem and that his open lesions were 
dressed.  A December 1969 entry noted that the veteran 
complained of a lump in the groin area that he acquired while 
lifting a pot of water.  Another December 1969 entry reported 
that the veteran complained of increased pain in the right 
groin.  The diagnoses were possible lymphadenitis and 
infected sores on both feet.  The July 1970 objective 
separation examination included a notation that the veteran's 
skin and lymphatics were normal.  

Private and VA treatment records dated from August 1988 to 
August 2003 show that the veteran was treated for numerous 
disorders including variously diagnosed skin problems.  

For example, a February 2002 VA treatment entry noted that 
the veteran complained of a pruritic, burning, rash for three 
days.  He reported that he had suffered from the rash before 
in the past and stated that he believed it was related to 
exposure to Agent Orange.  He indicated that the rash 
occurred as bumps that then broke open and became diffusely 
erythematous.  It was noted that there was no fever or 
lymphadenopathy.  The assessment included acute dermatitis 
under the bilateral axillas consistent with hidradenitis 
versus contact dermatitis versus tinea.  It was reported that 
there might be a secondary cellulitis/folliculitis starting 
in the right axilla.  An April 2002 entry noted that the 
veteran complained of a persistent bilateral axillary rash 
that he claimed was caused by Agent Orange.  The assessment 
was bilateral axillary rash consistent with hidradenitis 
versus folliculitis.  Another April 2002 entry noted that the 
veteran stated he was having "another Agent Orange 
outbreak."  The assessment was an axillary rash, suspect 
infectious etiology.  

A May 2002 private treatment report from P. K. M. Endo, M.D., 
related diagnoses of intertrigo axillae and possible 
granulomatous folliculitis.  Dr. Endo stated that the veteran 
felt his condition was secondary to Agent Orange exposure, 
but that she told him that she did not know of Agent Orange 
causing granulomatous folliculitis and that she was not an 
expert on Agent Orange.  

A May 2002 VA treatment entry related an assessment that 
included an axillary rash, etiology unclear.  Another May 
2002 VA treatment entry indicated that the veteran was under 
the care of a local dermatologist for bilateral granulomatous 
folliculitis.  A subsequent May 2002 entry related an 
assessment of an axillary rash, folliculitis, and intertrigo.  
A February 2003 entry noted an assessment of intertrigo, 
stable.  

A July 2003 VA treatment entry noted that the veteran was 
most concerned about getting a second dermatological opinion 
for a recurrent bilateral axillary rash since 1971.  It was 
noted that the veteran had been seeing Doctor Endo and that 
he was diagnosed with staph folliculitis about one year 
earlier.  It was also reported that the veteran was convinced 
that his problem was most consistent with chloracne related 
to Agent Orange exposure in Vietnam.  The assessment included 
folliculitis, stable.  

On August 21, 2003, the veteran filed his initial claim for 
service connection for chloracne.  

An October 2003 statement from a private retired pharmacist 
indicated that they had owned and operated a family pharmacy 
for fifty-one years from 1950 to 2001.  The pharmacist stated 
that their pharmacy records indicated that the veteran's 
family doctor treated him for chloracne through the use of a 
topical steroid from May 1971 through June 1973.  The 
pharmacist stated that the veteran's first treatment for the 
condition was nine months after July 1970 when he returned 
from Vietnam and was discharged from the Marine Corps.  

A November 2003 private treatment report from R. Sword, 
Ph.D., related axis III diagnoses that included herbicide 
exposure from "Agent Purple" and chloracne.  

A January 2004 VA treatment entry noted that the veteran was 
seen for a follow-up visit.  He reported that he still hadn't 
heard about a second dermatological opinion as to his 
axillary rash.  It was noted that the veteran was able to 
locate pharmacy records demonstrating that he was under 
treatment for chloracne in 1971.  The assessment included 
folliculitis, stable.  

In March 2004, the RO deferred a decision as to the veteran's 
claim for service connection for chloracne.  The RO noted 
that the veteran was being scheduled for another 
dermatological opinion which was not of record.  

An April 2004 VA dermatological examination report noted that 
the veteran was seen for sweaty palms and axillae.  It was 
noted that the veteran was convinced that such condition was 
a chloracne outbreak related to Agent Orange exposure.  He 
indicated that he had pruritic erythema in the axillae, 
especially in the summer that fluctuated with warm 
conditions.  The veteran stated that he had suffered from 
such condition since 1971 and that he was treated with 
steroid antibiotics with limited improvement.  He reported 
that he had undergone a biopsy of the left trunk area just 
below the axillae which showed granulomatous folliculitis.  
The assessment was hyperhydrosis and hydroadenitis.  
Photographs were attached with the examination report.  

Another April 2004 VA dermatological examination report noted 
that the veteran gave a history of serving in Vietnam for ten 
months and nine days until July 1970.  He reported that he 
first developed the rash in May 1971.  He stated that since 
then he had been developing papules in the axillae and feet 
twice a year.  It was noted that there were also blisters 
without fluid.  The diagnosis was residuals of folliculitis.  
The examiner commented that the veteran was seen in service 
for a mild sweat rash in June 1969 and July 1969.  The 
examiner stated that the veteran "[did] not have chloracne 
as there [had] been no cysts or blackheads."  The examiner 
indicated that the veteran's "current skin condition [was] 
not related to rash seen in service."  

In June 2004, the RO denied service connection for chloracne.  

In June 2004, the veteran filed a notice of disagreement with 
the June 2004 Board decision.  

An October 2004 VA treatment entry related diagnoses 
including probable chloracne, chronic; solar damage, severe; 
sunburn bronzing, severe; and xerosis, generalized.  The 
examiner indicated that it was his impression that the 
veteran did not have diabetic folliculitis, that he did not 
have hidradenitis chronica suppurativa, and that he did not 
have acne vulgaris.  The examiner commented that with the 
veteran's heavy exposure to Agent Orange during active duty 
in Vietnam, it "would seem to leave chloracne as a logical 
conclusion from this."  It was noted that the veteran may 
well have additional dyshidrosis of the feet and hands.  

In February 2005, the RO again denied service connection for 
chloracne.  

A February 2005 VA dermatological examination report noted 
that the veteran's claims file was not available for review.  
It was reported that the veteran did bring a lot of material 
provided as evidence dating back to within days of his 
discharge from the Marines in 1970 and that the evidence 
included pictures and medical reports.  The diagnoses were 
acneiform eruption, history of eruption over the face, 
currently active over the trunk and extremities, consistent 
with chloracne.  The examiner indicated that the chloracne 
was present since just after the veteran's discharge from 
active duty as well as on active duty.  It was noted that 
such condition was severely disfiguring to the point of being 
repugnant.  The examiner remarked that no dysfunction was 
noted, but that the veteran's underclothes were stained with 
sero-purulent discharge.  The diagnoses also included no 
hidradenitis seen; dyshidrotic eczema of the ankles and 
soles, bilaterally, severely disfiguring with some 
dysfunction (pain on walking) noted; and pitted post-acne 
scarring of the face, severely disfiguring with no 
dysfunction noted.  

In May 2005, the RO granted service connection and a 30 
percent rating for chloracne, effective August 21, 2003, and 
granted service connection and a 30 percent rating for 
acneiform facial scarring (associated with chloracne), 
effective August 21, 2003.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for chloracne 
(and acneiform facial scarring) was received by the RO on 
August 21, 2003.  

There is no evidence of VA receipt of any written document 
that would constitute a claim, formal or informal, for 
service connection for chloracne or for service connection 
for acneiform facial scarring until August 21, 2003, and 
service connection for chloracne and for acneiform facial 
scaring were both granted as of that date.  As this was years 
after the veteran's separation from service, service 
connection for chloracne and for acneiform facial scarring 
may be no earlier than August 21, 2003, the date of VA 
receipt of the claim.

The veteran and his representative essentially assert that 
service connection for chloracne and for acneiform facial 
scarring should be effective from May 1971.  They allege that 
he was treated for chloracne beginning in May 1971 after his 
separation from service.  The Board observes that an October 
2003 statement from a retired pharmacist indicated that the 
veteran was treated for chloracne through the use of topical 
steroids from May 1971 through June 1973.  The Board also 
notes that other VA treatment records, noted above, refer to 
chloracne beginning in May 1971.  While no one questions the 
accuracy of reports of treatment prior to the August 21, 2003 
effective date, the Board points out, however, that the 
veteran did not request service connection for chloracne or 
for acneiform facial scarring, on any prior occasions.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  The 
veteran did not indicate that he was seeking service 
connection for such disorders until August 21, 2003.  

The controlling law and regulations regarding effective dates 
are clear.  The effective date of an award of compensation 
based on original claim (received beyond one year after 
service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for 
chloracne and for acneiform facial scarring was dated on 
August 21, 2003.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for chloracne and that there is 
no entitlement to an earlier effective date for an award of 
service connection for acneiform facial scarring.  The law 
not the evidence, governs the outcome of this case, and as a 
matter of law, the claims must be denied.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for service connection for 
chloracne is denied. 

An earlier effective date for service connection for 
acneiform facial scarring is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


